Citation Nr: 1012025	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-32 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2008 and August 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

Additional evidence was associated with the claims file 
subsequent to the RO's final consideration of the PTSD 
initial rating claim in October 2008.  Because the evidence 
is not pertinent and does not have a bearing on that issue on 
appeal, a remand to the RO for a supplemental statement of 
the case is not required.  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304 (2009).

(The decision below addresses the Veteran's appeal of the 
initial evaluation for PTSD.  The two remaining claims on 
appeal are addressed in the remand that follows the Board's 
decision.)


FINDING OF FACT

Since the award of service connection, the Veteran's service-
connected PTSD has been manifested by symptoms that include 
anxiety, depression, anger, hypervigilance, isolation, 
suspiciousness, nightmares, flashbacks, and sleep impairment, 
which have resulted in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the issue of entitlement to an initial 
evaluation in excess of 30 percent for PTSD has been 
accomplished.  Through a January 2008 notice letter, the RO 
notified the Veteran and his representative of the 
information and evidence needed to substantiate the Veteran's 
underlying claim of service connection.  That letter provided 
the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board also 
finds that the January 2008 notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his PTSD.

In any event, as is the case here, once a veteran disagrees 
with an initial determination, other provisions apply to the 
remainder of the adjudication process, particularly those 
pertaining to the issuance of rating decisions and statements 
of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 
2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2009); Dingess, 
19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Consequently, a remand for further 
VCAA notification is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the PTSD 
claim.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Oklahoma City, Oklahoma.  Notably, the Veteran has indicated 
that he has not received treatment from any VA or private 
facility for PTSD.  In January 2008, the Veteran was provided 
a VA examination in connection with his claim, the report of 
which is of record.  That examination report contains 
sufficient evidence by which to evaluate the Veteran's PTSD 
in the context of the appropriate diagnostic code.  Thus, VA 
has properly assisted the Veteran in obtaining any relevant 
evidence.

II. Analysis

The Veteran asserts that his service-connected PTSD has been 
more disabling than initially rated.  He contends that a 
rating in excess of 30 percent is warranted.

Since the award of service connection, the Veteran's PTSD has 
been evaluated as 30 percent disabling under Diagnostic 
Code 9411.  Under that diagnostic code, a 30 percent rating 
is assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2009).

The medical evidence relevant to the claim consists of a 
January 2008 VA psychiatric examination that was conducted in 
connection with the claim.  As noted previously, the Veteran 
has not sought treatment for PTSD.  The January 2008 
examiner, a psychiatrist, was able to review the evidence in 
the claims file, interview the Veteran, and conduct a mental 
status examination.  The Veteran reported that he experiences 
lack of trust, depression, lack of close friends, problems 
with crowds and authority, and nightmares with trouble 
sleeping.  On examination, the Veteran had orientation within 
normal limits.  His hygiene, appearance, and behavior were 
appropriate.  The Veteran had a depressed mood and abnormal 
affect.  The depressed mood was near continuous, but the 
examiner stated that it does not affect the ability to 
function independently.  Communication and speech were within 
normal limits.  Panic attacks were absent.  The examiner 
found signs of suspiciousness because the Veteran does not 
trust people.  He also wakes up in the middle of the night to 
see if anyone is outside the window.  No delusions or 
hallucinations were present at the time of the examination 
and the Veteran does not have a history of such according to 
the examiner.  Notably, obsessional rituals were absent.  The 
Veteran's thought processes were appropriate and his judgment 
was not impaired.  Both his abstract thinking and memory were 
within normal limits.  Lastly, no suicidal or homicidal 
ideation was present.

With respect to his family, the examiner noted that the 
Veteran has a very good relationship with his wife and 
children.  Socially, he does not have close friends and he 
does not participate in recreational activities.  The 
examiner also noted that the Veteran worked at a city job for 
approximately 35 years before working for his uncle for a few 
years.  His relationships with his supervisor and co-workers 
were good and his relationship with his uncle was fair.

The examiner provided a diagnosis of PTSD.  Although the 
examiner assigned a GAF (global assessment of functioning) 
score of 50, the examiner expressly stated that the best 
description of the Veteran psychiatric impairment is:  
occupational and social impairment with occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks although generally functioning 
satisfactorily with routine behavior, self-care, and normal 
conversation.  The examiner stated that the symptoms of 
depressed mood, suspiciousness, and chronic sleep impairment 
support that level of impairment.  The examiner also remarked 
that the Veteran is mentally capable of managing his benefits 
and money, that he does not have difficulty performing 
activities of daily living, and that he appears to pose no 
threat of persistent danger or injury to self or others.

Based on the January 2008 VA examination, the initially 
assigned 30 percent rating is appropriate and a higher rating 
is not warranted.  The identified symptoms, including 
anxiety, depression, anger, hypervigilance, isolation, 
suspiciousness, startle response, nightmares, flashbacks, and 
sleep impairment, are the type of symptoms suggestive of a 30 
percent rating.  Importantly, the examiner expressly 
characterized the level of severity as occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  This level of impairment equates to the level set 
forth for a 30 percent rating.  The type of symptoms 
suggestive of higher ratings were expressly found to be 
absent or not noted by the examiner, including panic attacks, 
impaired judgment or abstract thinking, memory or speech 
impairment, suicidal ideation or obsessional rituals, 
disorientation or hygiene neglect, and delusions or 
hallucinations.  The examiner did make note of the fact that 
the Veteran's depression is near continuous.  However, the 
examiner found that the depression did not affect the 
Veteran's ability to function independently, which would be 
more akin to greater impairment.

Although the Veteran does not have close friends, it was 
noted that he has very good relationships with his family 
members and has had good or fair relationships with his co-
workers indicating that he does not have difficulty in 
establishing and maintaining these types of relationships.  
Moreover, although a GAF score of 50 represents serious 
symptoms according to DSM-IV, the Board does not find that 
serious symptoms are indicative of the level of impairment in 
view of the examiner's express characterization of the 
impairment.  Examples of serious symptoms included in a GAF 
score of 50 are suicidal ideation and severe obsessional 
rituals.  These types of symptoms were explicitly found 
absent on examination.  Thus, the examiner's actual opinion 
regarding the level of severity of the Veteran's PTSD is more 
probative in terms of evidentiary value.  In light of this 
evidence, the Board finds that the Veteran's PTSD has 
resulted in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  There is 
no indication that there has been a different level of 
impairment at any time since the award of service connection.  
Therefore, an initial rating in excess of 30 percent for PTSD 
is not warranted.

The Board has considered the Veteran's statements, as well as 
those of his family members, regarding their experiences with 
the problems they associate with the Veteran's PTSD.  The 
identified problems primarily consist of symptoms identified 
in the January 2008 VA examination report.  These include 
depression, anxiety, suspiciousness, sleep impairment, 
hypervigilance, anger, and isolation with few friends.  Two 
other symptoms that are possibly more disabling were referred 
to in these statements in neglect of personal appearance and 
obsessive rituals.  The Veteran stated that he neglects his 
personal appearance.  His family stated that the Veteran 
regularly checks the locks on doors, mows the lawn, fills the 
car up with gas, washes the car, and cleans the house.  That 
is, they believe he takes on these activities more often than 
a normal person does and they believe these actions are 
related to his PTSD.  On this point, the VA examiner 
specifically addressed these two areas and found that the 
Veteran's appearance and hygiene were appropriate, and that 
obsessional rituals were absent.  These findings as a result 
of a mental status examination by a psychiatrist have greater 
evidentiary weight than the statements from the Veteran and 
his family.  The examiner considered these possible symptoms 
and expressly found that that they were not present.  Given 
this evidence, the Board does not find the lay statements to 
be supportive of an assignment of a higher initial rating for 
PTSD.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's PTSD has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 30 percent for PTSD must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for a higher initial rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.


REMAND

The Board finds that additional development is necessary 
regarding the issue of entitlement to an initial compensable 
evaluation for bilateral hearing loss.  When a Veteran is 
examined in connection with a claim for compensation, the 
report of the examination must include a "full description 
of the effects of disability upon the person's ordinary 
activity."  38 C.F.R. § 4.10 (2009).  In the context of an 
examination conducted for purposes of rating a hearing 
disability, the United States Court of Appeals for Veterans 
Claims (Court) has held that "in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report."  Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 
10, 2008).

In the Veteran's case, he was afforded a VA audiological 
examination in February 2008 that included objective 
audiometric testing.  However, a description of any 
functional effects caused by his hearing disability was not 
included in the examination report.  Consequently, the claim 
must be remanded for a complete audiological examination.

In regards to the claim of service connection for a sleep 
disorder, the Veteran contends that service connection is 
warranted primarily on a secondary basis as a result of his 
service-connected PTSD.  Sleep impairment is a manifested 
symptom of his PTSD contemplated by a 30 percent rating as 
discussed in the decision section.  However, the Veteran 
asserts that he has a distinct sleep disorder, such as sleep 
apnea, that warrants separate consideration.

Post-service treatment records do not include references to 
sleep apnea or other sleep disorders.  The Veteran indicated 
that he has not sought treatment for his problems.  
Nevertheless, the Veteran and his family have attested to the 
fact that he experiences physical problems with sleep.  They 
stated that he holds his breath and stops breathing for 
periods and generally has inconsistent breathing while 
sleeping.  Additionally, the Veteran's representative 
submitted a research article that discusses the possible 
overlap of treatment for co-morbid PTSD and obstructive sleep 
apnea syndrome.  

VA will provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

The Veteran has not yet been afforded an examination in 
connection with this claim.  Given that he and his family 
have attested to the Veteran experiencing persistent or 
recurrent symptoms of a disability and that there is at least 
an indication that the symptoms may be associated with his 
service-connected PTSD, the Board finds that the claim should 
be remanded for a medical examination to determine whether 
the Veteran has a sleep disorder distinct from his PTSD.  The 
examiner should include in the report a nexus opinion as to 
whether the Veteran's PTSD caused or has made chronically 
worse any identified sleep disorder.  See 38 C.F.R. § 3.310 
(2009).  In accordance with that regulation, if the examiner 
determines that PTSD has made a sleep disorder chronically 
worse, the examiner should comment on whether any of the 
evidence of record constitutes a baseline of the level of 
severity of the sleep disorder.  The examiner should then 
provide an opinion as to how much the sleep disorder has 
worsened in severity as a result of the natural progress of 
the disability, if at all, from the time of the baseline to 
the current level of severity.  The Veteran also claimed 
service connection for a sleep disorder on a direct basis to 
his active military service.  The examiner's opinion should 
also address this possibility.  See 38 C.F.R. §§ 3.303, 3.304 
(2009).

Accordingly, these issues are REMANDED for the following 
actions:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
level of disability of his bilateral 
hearing loss.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2009).)  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.  Puretone audiometry and 
Maryland CNC controlled speech 
discrimination test results must be 
provided.  38 C.F.R. § 4.85(a) (2009).  
The examiner must provide a full 
description of the functional effects 
caused by the bilateral hearing loss.  
See Martinak, 21 Vet. App. at 455.

2.  Also, schedule the Veteran for a VA 
examination in connection with his sleep 
disorder claim.  The entire claims file, 
to include a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
All appropriate tests and studies should 
be performed and all clinical findings 
should be reported in detail.  Include a 
sleep study if feasible.  The examiner 
should determine if the Veteran has a 
sleep disorder clinically distinct from 
his PTSD.  If a current sleep disorder is 
found, the examiner should provide an 
opinion, based on a thorough review of 
the evidence of record, as to the medical 
probabilities that the Veteran has a 
sleep disorder that was caused or has 
been made chronically worse by his 
service-connected PTSD.  If the examiner 
finds that the PTSD has an effect on a 
sleep disorder, the examiner should 
comment on when the onset of 
"aggravation" took place and whether 
the claims file contains sufficient 
medical evidence created before the onset 
of aggravation to establish a baseline of 
the level of severity of any sleep 
disorder.  If a baseline is established, 
the examiner should comment on how much 
the sleep disorder has worsened in 
severity as a result of the natural 
progress of the disability, if at all, 
from the time of the baseline to the 
current level of severity.  The examiner 
should also provide an opinion as to the 
medical probabilities that the Veteran 
has a sleep disorder that is related to 
his active military service.  The 
examiner must provide the complete 
rationale for the conclusions reached-to 
include, as appropriate, citation to 
specific evidence of record and/or 
medical authority.

3.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


